575 P.2d 588 (1978)
Donnell RICHARDS, Appellant,
v.
Dennis B. CONKLIN, John J. Davids, and Michael Friedman, a partnership, and Michael Friedman, Dennis B. Conklin and John J. Davids, as Individuals, and Peter Chase Neumann, Respondents.
No. 8753.
Supreme Court of Nevada.
March 2, 1978.
Donnell Richards, Reno, for appellant.
Wait, Shamberger, Georgeson & McQuaid, Reno, for respondents.


*589 OPINION[*]
PER CURIAM:
Appellant commenced this action for libel after receiving certain letters impugning his professional competence and integrity. Respondents were granted summary judgment, pursuant to NRCP 56, and appellant contends this was error because, he argues, his complaint and affidavit raised genuine issues of material fact. We disagree.
By affidavit, respondents established that they had been retained by two clients formerly represented by appellant for the purpose of: (1) concluding a legal matter which appellant had left unresolved; and, (2) initiating a malpractice suit.
A review of the complaint and affidavit fails to support appellant's contention. The instruments neither controvert nor refute respondents' affidavit. Under these circumstances, we are not persuaded summary judgment was erroneous. Nevada Land & Mtge. v. Hidden Wells, 83 Nev. 501, 435 P.2d 198 (1967).
The record supports the district court's determination that the letters in question were written to protect the interest of respondents' clients in both a continuing and anticipated judicial proceeding and that the letters were, therefore, subject to both an absolute and qualified privilege. See Romero v. Prince, 85 N.M. 474, 513 P.2d 717, 719 (N.M.App. 1973); Restatement (Third) of Torts § 586 (1938). Accordingly, this appeal is without merit and is hereby dismissed.
It is so ORDERED.
NOTES
[*]  This case was disposed of by an unpublished order filed November 22, 1976. Because of the paucity of published authority on the issue we have been requested to publish the order as an opinion.